
	

116 HR 5338 : Global Hope Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS2d Session
		H. R. 5338
		IN THE SENATE OF THE UNITED STATES
		January 30, 2020Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To authorize the Secretary of State to pursue public-private partnerships, innovative financing
			 mechanisms, research partnerships, and coordination with international and
			 multilateral organizations to address childhood cancer globally, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Global Hope Act of 2019. 2.FindingsCongress finds the following:
 (1)Approximately 300,000 children aged 0 to 19 years old are diagnosed with cancer each year. (2)The most common categories of childhood cancers include leukemia, brain cancer, lymphoma, and solid tumors, such as neuroblastoma and Wilms tumor.
 (3)Most childhood cancers can be cured with generic medicines and can be cost-effective for all income levels.
 (4)In the United States, the survival rate for children diagnosed with cancer is over 80 percent. In many developing countries, the mortality rate of children diagnosed with cancer is around 80 percent. In some parts of Africa, the mortality rate reaches 90 percent.
 (5)In September 2018, the World Health Organization announced a new effort—the Global Initiative for Childhood Cancer—with the aim of reaching at least a 60-percent survival rate for children with cancer by 2030, thereby saving an additional 1,000,000 lives.
 3.Sense of CongressIt is the sense of Congress as follows: (1)The work of the United States on infectious disease remains the core tenet of United States work on global health.
 (2)As the United States and international partners continue to succeed in lowering incidences of infectious diseases, global mortality rates of non-communicable diseases will become an increasing burden that must be addressed.
 (3)The United States should work to support the goals of the World Health Organization Initiative for Childhood Cancer, helping increase survival rates for children with cancer.
 4.Statement of policyThe United States shall seek to— (1)increase political commitment for childhood cancer diagnosis, treatment, and care globally;
 (2)support efforts to increase the survival rate of children with cancer globally; (3)support efforts to train medical personnel and develop the capabilities of other existing health­care infrastructure to diagnose, treat, and care for childhood cancer;
 (4)improve access to affordable and essential medicines and technologies that treat childhood cancer; (5)elevate and prioritize efforts to reduce the mortality rate of childhood cancer in international organizations such as the United Nations;
 (6)pursue research and research partnerships with international institutions to identify low-cost interventions and best practices to diagnose, treat, and care for childhood cancer in the United States and globally; and
 (7)improve partnerships with international health ministries and pharmaceutical companies to facilitate efforts for broader, global clinical trials for medicines to treat or care for childhood cancer in the United States and globally.
 5.AuthorizationThe Secretary of State, in coordination with the heads of relevant Federal departments and agencies, is authorized and encouraged to—
 (1)pursue public-private partnerships, other research partnerships, and innovative financing mechanisms to address childhood cancer globally; and
 (2)coordinate with appropriate agencies of the United Nations and other relevant multilateral organizations to address childhood cancer globally.
 6.ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report that includes the following:
 (1)An assessment of opportunities for United States engagement in global efforts to increase the worldwide survival rate of children with cancer.
 (2)An assessment of efforts taken by the United States to support efforts to increase the worldwide survival rate of children with cancer.
 (3)An assessment of existing programs funded by the United States that could be expanded to support efforts to increase the worldwide survival rate of children with cancer.
 (4)An assessment of how such increased international engagement could positively affect— (A)survival rates of individuals with childhood cancer in the United States; and
 (B)reductions in the rates of infant and pediatric morbidity and mortality. 7.Cost limitationNo additional funds are authorized to be appropriated to carry out the provisions of this Act.
 8.Childhood cancer definedIn this Act, the term childhood cancer means cancers formed or diagnosed in individuals under the age of 20.  Passed the House of Representatives January 28, 2020.Cheryl L. Johnson,Clerk 